              Case 5:20-cv-00626 Document 1 Filed 05/26/20 Page 1 of 9




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                             SAN ANTONIO DIVISION

ALEXANDER MOLINA                          §
                                          §
VS.                                       §          CIVIL ACTION NO. 5:20-CV-00626
                                          §
SMURFIT KAPPA NORTH                       §
AMERICA, LLC                              §


                        PLAINTIFF=S ORIGINAL COMPLAINT

TO THE HONORABLE JUDGE OF SAID COURT:

         NOW COMES ALEXANDER MOLINA, hereinafter referred to as “Plaintiff,” or “Mr.

Molina,” and files this Plaintiff=s Original Complaint, complaining SMURFIT KAPPA NORTH

AMERICA, LLC, hereinafter referred to as “Defendant,” or “Smurfit Kappa.” Mr. Molina alleges

violations of Americans with Disabilities Act of 1990 (ADA) as Amended and the Family and

Medical Leave Act (FMLA). For causes of action, Mr. Molina would show this Court as follows:

                                            I.
                                         PARTIES

         1.    Plaintiff ALEXANDER MOLINA is a resident of San Antonio, Bexar County,

Texas.

         2.    Defendant SMURFIT KAPPA NORTH AMERICA, LLC is a Foreign Limited

Liability Company doing business in San Antonio, Bexar County, Texas, which may be served

with process by the clerk of the court by certified mail, return receipt requested by serving

Defendant’s registered agent: CT Corporation System, 1999 Bryan St., Ste 900 Dallas, TX 7502-

3136. A waiver of Service has been requested.



                                                1
             Case 5:20-cv-00626 Document 1 Filed 05/26/20 Page 2 of 9




                                            II.
                                 JURISDICTION AND VENUE

       3.      The Court has jurisdiction to hear the merits of Molina’s claims under 28 U.S.C.

§1331 as they arise under federal statutes, specifically, Americans with Disabilities Act as

amended, and the Family and Medical Leave Act.

       4.      All the acts alleged herein occurred in Bexar County, Texas.

       5.      Venue in this district and division is proper under 28 U.S.C. § 1391(b)(2).

       6.      At the time of filing, damages are within the jurisdictional limits of the court.

                                         III.
                            MISNOMER / MISIDENTIFICATION

       7.      In the event that any parties are misnamed or are not included herein, it is Plaintiff=s

contention that such was a Amisidentification,@ Amisnomer,@ and/or such parties are/were Aalter

egos@ of parties named herein. Alternatively, Plaintiff contends that such Acorporate veils@ should

be pierced to hold such parties properly included in the interest of justice.

                                               IV.
                                              FACTS

       8.      Plaintiff Alexander Molina was hired by Defendant Smurfit Kappa as a

Stacker/Operator on or about July 2, 2012.

       9.      Mr. Molina had severe pain in his foot that gave him difficulty walking and on

March 8, 2019 he sought treatment at Texas MedClinic due to low back and foot pain. Mr. Molina

was prescribed the muscle relaxant Flexeril, given a note that he should be off work until March

12, 2019 and told to follow up with his primary care physician.

       10.     Mr. Molina provided the doctor’s excuse to Melissa with Defendant’s Human

Resources (HR) Department. Whenever Mr. Molina would have a doctor’s appointment it was

                                                  2
             Case 5:20-cv-00626 Document 1 Filed 05/26/20 Page 3 of 9




his practice to call Melissa and advise her that he had an appointment and to provide her with a

doctor’s excuse after the appointment.

       11.     Following his March 8 appointment, Mr. Molina advised Melissa that he would

need to see the doctor more often because of his foot.

       12.     At that time Mr. Molina asked Melissa if he needed any paperwork to take to the

doctor to get approval for the absences and he was told that he did not need additional documents.

       13.     Mr. Molina next saw his primary care physician Dr. Daniel Kellum on March 22,

2019, reported difficulty the major life activity of walking and foot pain.

       14.     Dr. Kellum gave Mr. Molina some prescriptions and set a follow up appointment

for April 12. He also gave Mr. Molina a doctor’s excuse that Mr. Molina provided to Defendant.

       15.     During the April 12 follow up Mr. Molina reported that he still had pain in his heels

that was worse with weight bearing. He again reported difficulty walking and foot pain. Dr.

Kellum ordered additional testing including a nerve conduction test and some injections and set a

follow up.

       16.     Mr. Molina was given a doctor’s excuse for his treatment on April 12 and he

provided it to his employer.

       17.     Due to the foot pain, Dr. Kellum set an appointment for Mr. Molina to get his right

toenail removed on July 5, 2019.

       18.     On July 3, 2019, Mr. Molina was contacted by Dr. Kellum’s office asking to move

the appointment for the toenail extraction to July 3, 2019. Mr. Molina contacted Defendant’s

Human Resources office and spoke to Melissa about the absence and what he needed to do since

the procedure would keep him from attending his evening shift that day.


                                                 3
                Case 5:20-cv-00626 Document 1 Filed 05/26/20 Page 4 of 9




        19.      Melissa told Mr. Molina that as long as he had the doctor’s excuse he would not

receive a point infraction under Defendant’s point-based attendance policy. She also informed

Mr. Molina that he needed to turn in the doctor’s paperwork within 2 days.

        20.      Mr. Molina had the procedure on July 3 and was given a work excuse through July

8. He took the excuse to Defendant on July 5, 2019 and informed Melissa that he would be out

until July 8.

        21.      Mr. Molina contacted Melissa again on July 8, informed her that he had been

released to return to work and that he would be back for his 7 p.m. shift.

        22.      On July 9, Mike Espino, Defendant’s superintendent called Mr. Molina into his

office and told him he was going to get a write up for attendance. Mr. Molina also informed Mr.

Espino that he had told Melissa in HR about the situation.

        23.      On July 10, 2019, Mr. Molina’s supervisor Jackson told him to go see Espino.

Espino told Mr. Molina that he was being terminated under the point system. Mr. Molina pointed

out that even if all his absences were counted under the point system that he would not reach the

8 points at which termination occurs. Mr. Espino told him that he could not miss any more time

and that he would speak with Melissa in HR about whether she knew that Mr. Molina had a medical

problem with his foot.

        24.      Mr. Espino called Mr. Molina back later that day and told him he was terminated.

Espino said that Melissa told him that Molina had not told her about his medical condition. Mr.

Molina told Mr. Espino that he had given Melissa the doctor’s excuses showing where he was.

                                 V.
  VIOLATIONS OF THE FAMILY AND MEDICAL LEAVE ACT – INTERFERENCE
      WITH PLAITNIFF’S REQUEST FOR LEAVE AND RETALIATION FOR
                         REQUESTING LEAVE

                                                 4
             Case 5:20-cv-00626 Document 1 Filed 05/26/20 Page 5 of 9




       25.     Plaintiff has satisfied all jurisdictional prerequisites in connection with his claim

under the Family Medical Leave Act (“FMLA”), 29 U.S.C. §§ 2601 et. seq.

       26.     Defendant is an “employer” as defined by the FMLA in 29 U.S.C. § 2611(4).

       27.     Defendant employed, and continues to employ, fifty or more persons at, or within

a seventy-five (75) mile radius of, the location where Plaintiff worked. Thus it is believed

Defendant was covered by the FMLA.

       28.     During the time that Plaintiff was employed by Defendant, he was an “eligible

employee” as defined by the FMLA in 29 U.S.C. § 2611(2).

       29.     While Plaintiff was employed by Defendant, Plaintiff had an illness or medical

condition that can be defined as a “serious health condition” under the FMLA as outlined in 29

U.S.C. § 2611(11). Plaintiff was entitled to medical leave for his serious health condition as

provided for in the FMLA (in 29 U.S.C. § 2612(a)(1)(D)).

       30.     Plaintiff had a serious health condition, informed Defendant that he would need

leave to attend medical visits, and qualified for leave under the Act.

       31.     Rather than extending benefits to Plaintiff under the Act, Defendant chose to

terminate Plaintiff’s employment.


                                  VI.
  DISABILITY DISCRIMINATION AND RETALIATION UNDER THE AMERICANS
                  WITH DISABILITIES ACT, AS AMENDED

       32.     The evidence will show that:

                   (1) Plaintiff was disabled (actually disabled and/or “regarded as” or “perceived

                       as” disabled due to his disabilities) specifically Plaintiff medical conditions

                       in his foot that interfered with the major life activity of walking.

                                                  5
             Case 5:20-cv-00626 Document 1 Filed 05/26/20 Page 6 of 9




                  (2) Plaintiff was qualified for his position;

                  (3) Plaintiff suffered an adverse employment action in that he was terminated

                      following his request for accommodation; and,

                  (4) The circumstances arising raise an inference of disability discrimination.

       33.    The evidence will also show that Defendant’s reason(s) for taking adverse

employment actions against Plaintiff’s employment are pretextual.

       34.    Defendant failed to engage in the interactive process. Plaintiff requested

accommodations, including medical leave to attend doctor visits that would qualify as a serious

health condition under the FMLA. Plaintiff followed Defendant’s policy and brought in doctor

notes supporting that he had doctor appointments. He also explained to Defendant that he would

need to go to more frequent doctor visits due to his medical condition. Despite this, Defendant

penalized Plaintiff under the point-based attendance policy and then terminated him.

       35.    The mere fact that Defendant may have had a “neutral” point based attendance

policy does not prevent it from being discriminatory. U.S. Airways, Inc. v. Barnett, 535 U.S.

391, 398 (S.Ct. 2002). An employer must modify a no fault policy to provide additional leave for

disability related treatment unless it can show that the additional leave would create an undue

hardship.

                                           VII.
                                   RESPONDEAT SUPERIOR

       36.    Employees involved in the discrimination described herein were at all times

employees, agents, or representatives of the Defendant and were at all times acting in the course

and scope of that employment. Accordingly, Defendant is liable for such conduct under the

doctrine of Respondeat Superior.

                                                 6
                Case 5:20-cv-00626 Document 1 Filed 05/26/20 Page 7 of 9




                                               VIII.
                                             DAMAGES

        37.      Plaintiff alleges that as a direct and proximate result of the conduct and/or

omissions on the part of the Defendant, he is entitled to recover at least the following legal

damages:

              a. Lost wages, past and future;

              b. Compensatory Damages, including Mental Anguish, emotional pain, suffering,

                 inconvenience, mental anguish, and loss of enjoyment of life suffered in the past,

                 and which, in all reasonable probability, which will be suffered in the future;

              c. Pecuniary losses; and punitive damages

              d. Reasonable attorney fees, expert fees and costs.

              e. Based upon the above enumerated damages, the Plaintiff pleads for actual damages

                 for the above damage elements in an amount the jury deems reasonable.

                                           IX.
                                  ADMINISTRATIVE FILINGS

        38.      Plaintiff filed his original verified complaint with the Equal Employment

Opportunity Commission alleging that the Defendant had committed and unlawful employment

action against Plaintiff.

        39.      Thereafter, Plaintiff received a ANotice of Suit@ from the EEOC on both charges,

giving Plaintiff notice of his right to sue Defendant within 90 days of its receipt, attached hereto

as Exhibit “A”. Plaintiff has timely filed this Plaintiff’s Original Complaint.

                                             X.
                                        ATTORNEY FEES



                                                   7
               Case 5:20-cv-00626 Document 1 Filed 05/26/20 Page 8 of 9




       40.      Defendant=s conduct as described in this petition and the resulting damage and loss

to Plaintiff has necessitated Plaintiff=s retaining counsel. Therefore, Plaintiff seeks all reasonable

and necessary attorney fees in this case which would include at least the following:

             a. Preparation and trial of the claim, in an amount the jury deems reasonable;

             b. Post-trial, pre-appeal legal services, in an amount the jury deems reasonable;

             c. An appeal to the Court of Appeals, in an amount the jury deems reasonable;

             d. Making or responding to an Application for Writ of Error to the Supreme Court,

                and attorneys' fees in the event that application for Writ of Error is granted, in an

                amount the jury deems reasonable; and

             e. Post-judgment discovery and collection in the event execution on the judgment is

                necessary, in an amount the jury deems reasonable.

                                              XI.
                                         JURY DEMAND

       41.      Plaintiff further demands a trial by jury. A jury fee has been tendered.

                                            XII.
                                     PRAYER FOR RELIEF

       WHEREFORE, Alexander Molina requests that Smurfit Kappa North America, LLC, be cited

to appear and answer, and that on final trial, Molina have judgment against Smurfit Kappa as

follows:

       1.       judgment against Smurfit Kappa for Molina’s actual damages, including lost wages

                and benefits (both front and back pay);

       2.       judgment against Smurfit Kappa for compensatory damages in the maximum

                amount allowed by law and for punitive damages;


                                                  8
     Case 5:20-cv-00626 Document 1 Filed 05/26/20 Page 9 of 9




3.    pre-judgment and post-judgment interest at the maximum allowed by law;

4.    costs of suit, including attorneys’ fees; and

5.    Such other and further relief, both at law and in equity, to which Molina may be

      justly entitled.

                                             Respectfully Submitted,

                                             PONCIO LAW OFFICES
                                             A Professional Corporation
                                             5410 Fredericksburg Road, Suite 109
                                             San Antonio, Texas 78229-3550
                                             Telephone: (210) 212-7979
                                             Facsimile: (210) 212-5880



                                             BY: /s/ Alan Braun________

                                                      ADAM PONCIO
                                                      STATE BAR NO. 16109800
                                                      ALAN BRAUN
                                                      STATE BAR NO. 24054488

                                                      ATTORNEYS FOR PLAINTIFF




                                        9
